Oo CS6& NY DB Ww F&F WD KL —

ao ss KH NH F&F WD NY FK§ DGD ODO Oo SD NHN A FSF YW NY YK BS

 

Case 20-10752-abl Doc 47 _ Entered 07/22/20 08:10:33 Page 1 of 1

Lenard E. Schwartzer
2850 S. Jones Blvd., Ste 1
Las Vegas, NV 89146
(702) 307-2022
trustee@s-mlaw.com

TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re Case No. BK-S 20-10752-ABL

IN PROCEEDINGS UNDER CHAPTER 7

TRUSTEE'S NOTICE OF WITHDRAWAL OF
TRUSTEE’S MOTION FOR TURNOVER OF
ACCOUNTING RECORDS

Date: July 23, 2020
Time: 11:00 a.m.

JIMENEZ ARMS, INC.

Debtor

ta

 

LENARD E. SCHWARTZER, Trustee, hereby withdraws his TRUSTEE’S MOTION
FOR TURNOVER OF ACCOUNTING RECORDS. The requested accounting records have

been provided to the Trustee.

 

Date: July 20, 2020

 

enard E. Schwartzer, Trustee

 
